UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1439


In Re: JUAN GUTIERREZ,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (1:15-cv-00121-IMK-MJA)


Submitted:   September 1, 2016          Decided:   September 16, 2016


Before MOTZ, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Juan Gutierrez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Juan Gutierrez petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2241    (2012)   petition.           He   seeks     an   order    from    this   court

directing the district court to act.                  Our review of the district

court’s docket reveals that the district court dismissed the

§ 2241    petition      on    May    20,    2016.      Accordingly,        because   the

district court has recently decided Gutierrez’s case, we deny

the mandamus petition as moot.                    We grant leave to proceed in

forma    pauperis.       We     dispense     with     oral   argument      because   the

facts    and   legal    contentions         are   adequately       presented    in   the

materials      before    this       court   and     argument   would    not    aid   the

decisional process.

                                                                     PETITION DENIED




                                             2